DETAILED ACTION
THIS ACTION IS MADE FINAL.    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 26, 2021 has been entered. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konuk et al. (U.S. Patent Application Publication No. 2004/0246796 A1), hereinafter referred to as Konuk.
Regarding claim 1, the Applicant contends “Konuk does not disclose ‘select between the first repair circuit and the second repair circuit to perform an in-field self-repair of the memory’ as recited in Claim 1.” See Remarks 8.
	The Examiner respectfully does not find Applicant’s contentions persuasive because the Applicant does not establish why Konuk does not teach or suggest the contested limitation of claim 1. 
	Konuk discloses “the BIST circuits 14A-14B may test the memories (e.g. the BIST circuits 14A-14B may implement the recording agent 50)”. See Konuk ¶ 45. “The recording agent 50 identifies the defects in the memory array 30 of the memory under test on a row by row basis, and passes the row defect information to the analysis agent 52.” See id. at 37. “The analysis agent 52 analyzes the row defect information and attempts to find a repair solution for See id. “Generally, a repair solution may be an indication of the rows and/or columns in the memory array 30 to be replaced with redundant rows and/or columns to alleviate the defects in the memory under test.” See id. “If no repair solution is found, then the memory under test is not repairable and the analysis agent 52 may indicate that there is no repair solution.” See id. 
The Examiner finds the testing of the memories 12A-12B by BIST circuits 14A-14B, respectively, using the recording agent 50 and analysis agent 52 to find a repair solution for the memory under test as disclosed in Konuk teaches the claimed “memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: a first repair circuit; a second repair circuit”.
Konuk further discloses “the test controller 18 may receive commands requesting a memory test of one of the memories 12A-12B, and may indicate to the BIST circuit 14A-14B coupled to the requested memory that a memory test is to be performed.” See id. at 45. 
The Examiner finds the “test controller 18 [] receiv[ing] commands requesting a memory test of one of the memories 12A-12B, and may indicate to the BIST circuit 14A-14B . . . that a memory test is to be performed” as disclosed in Konuk teaches the claimed “select between the first repair circuit and the second repair circuit to perform an in-field self-repair of the memory.” See id. (emphasis added).
Since Konuk discloses the contested limitation of claim 1, the Examiner respectfully maintains the rejection of claim 1 under 35 U.S.C. 102(a)(1).

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (U.S. Patent Application Publication No. 2001/0052093 A1), hereinafter referred to as Oshima.
Regarding claim 9, the Applicant contends “Oshima does not disclose ‘a test controller coupled to the test circuit, the error mask circuit, and the incremental repair circuit, wherein the See Remarks 8–9.
	The Examiner respectfully does not find Applicant’s contentions persuasive because the Applicant does not establish why Oshima does not teach or suggest the contested limitation of claim 9. 
The Examiner finds the mask controller 205 coupled to main frame 200 as illustrate in Figure 1 of Oshima teaches the claimed “test controller coupled to the test circuit”. 
The Examiner further finds the mask data being outputted on a bus from mask controller 205 as illustrated in Figure 1 of Oshima teaches the claimed “error mask circuit”. 
Oshima discloses a “bad address line detection and storage 203 [that] counts the number of failure memory cells occurring on the same address line”. See Oshima ¶ 60. “When the number of failure memory cells reaches a predetermined number [ ], the bad address line detection and storage 203 renders a decision that such address line is a bad address line, and supplies the result of the decision to the mask controller 205.” See id. “The detected bad address line is to be repaired by one of the spare column cell lines SC”. See id. “Accordingly, the mask controller 205 outputs, when it receives the decision result from the bad address line detection and storage 203 that a bad address line has been detected, a mask data thereby to control such that the testing of memory cells on such bad address line in other block or blocks to be subsequently tested of the memory under test MUT is not carried out”. See id.
The Examiner finds the interruption caused by the mask data on future testing and subsequent repair of the bad block, in response to the decision result from the bad address line detection and storage 203, as disclosed in Oshima teaches the claimed “wherein the test controller is configured to select between the error mask circuit and the incremental repair circuit to perform an in-field self-repair of the memory.”
Since Oshima discloses the contested limitation of claim 9, the Examiner respectfully maintains the rejection of claim 9 under 35 U.S.C. 102(a)(1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konuk et al. (U.S. Patent Application Publication No. 2004/0246796 A1), hereinafter referred to as Konuk.

Regarding claim 1, Konuk discloses: A system, comprising: 
a processor (processor 20); 
a memory (memories 12A-12B) coupled to the processor (processor 20); 
a memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: 
a first repair circuit (BIST circuits 14A); 
a second repair circuit (BIST circuits 14B); and 
a test controller (test controller 18) configured to select between the first repair circuit and the second repair circuit to perform an in-field self-repair of the memory (Paragraph [0045]: “For example, the test controller 18 may receive commands requesting a memory test of one of the memories 12A-12B, and may indicate to the BIST circuit 14A-14B coupled to the requested memory that a memory test is to be performed.”).

Regarding claim 2, Konuk discloses: The system of claim 1, wherein the memory includes a plurality of different memory units (rows and columns), each of the different memory units having its own repair architecture (Paragraph [0045]: “For example, the BIST circuits 14A-14B may test the memories (e.g. the BIST circuits 14A-14B may implement the recording agent 50), and may report the detected defects on the test interface through the test controller 18.”
Paragraph [0024]: “The memories 12A-12B may include a memory array and one or more redundant rows and/or columns for repairing defects in the memory array.”).

Regarding claim 3, Konuk discloses: The system of claim 2, wherein the test controller selects the first repair circuit to perform an in-field self-repair on one of the different memory units in response to the test controller determining that a repair compatible with the first repair circuit is available (Paragraph [0045]: “For example, the test controller 18 may receive commands requesting a memory test of one of the memories 12A-12B, and may indicate to the BIST circuit 14A-14B coupled to the requested memory that a memory test is to be performed.”
Paragraph [0024]: “The memories 12A-12B may include a memory array and one or more redundant rows and/or columns for repairing defects in the memory array. During manufacturing of the integrated circuit 10, the memories 12A-12B may be tested to detect any defects, and a repair solution may be determined to repair the defects. If no repair solution exists (i.e. the redundant rows and columns are insufficient in number to repair all of the defects), then the integrated circuit 10 may be discarded. An example of one embodiment of the memory 12A is shown in FIG. 2 and described in more detail below.”
The Examiner finds the repair solution as disclosed in Konuk teaches the claimed “test controller determining that a repair compatible with the first repair circuit is available”.).


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (U.S. Patent Application Publication No. 2001/0052093 A1), hereinafter referred to as Oshima.
Regarding claim 9, Oshima discloses: A device, comprising: 
a memory (Fig. 1: memory to be tested (memory under test) MUT); 
a memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: 
a test circuit (Fig. 1: main frame 200); 
an error mask circuit (mask data being outputted on a bus from mask controller 205); 
an incremental repair circuit (Fig. 1: bad address line detection and storage 203. Paragraph [0060]: “When the number of failure memory cells reaches a predetermined number (the sum number of the number of the spare blocks SB shown in FIG. 6 and one (1), five (5) in the example of FIG. 6), the bad address line detection and storage 203 renders a decision that such address line is a bad address line, and supplies the result of the decision to the mask controller 205. The detected bad address line is to be repaired by one of the spare column cell lines SC already described with reference to FIG. 6.”); and 
a test controller (Fig. 1: mask controller 205.) coupled to the test circuit, the error mask circuit, and the incremental repair circuit, wherein the test controller is configured to select between the error mask circuit and the incremental repair circuit to perform an in-field self-repair of the memory (Paragraph [0060]: “The bad address line detection and storage 203 counts the number of failure memory cells occurring on the same address line (the same column address line in this embodiment). When the number of failure memory cells reaches a predetermined number (the sum number of the number of the spare blocks SB shown in FIG. 6 and one (1), five (5) in the example of FIG. 6), the bad address line detection and storage 203 renders a decision that such address line is a bad address line, and supplies the result of the decision to the mask controller 205. The detected bad address line is to be repaired 
The Examiner finds the interruption caused by the mask data of future testing and repairing of the bad block in response to the decision result, following the repairing of a defective cell by one of the spare column cell lines as disclosed in Oshima teaches the claimed “wherein the test controller is configured to select between the error mask circuit and the incremental repair circuit to perform an in-field self-repair of the memory.”).

Allowable Subject Matter
Claims 4-8 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, Examiner finds Konuk et al. (U.S. Patent Application Publication No. 2004/0246796 A1) discloses: A system-on-a-chip (SoC) (Paragraph [0005]: “system-on-a-chip (SOC) integrated circuits may include a variety of caches and other large memories used by the processors and other system components included on the chip.”), comprising: 
a memory with a plurality of different memory units (memories 12A-12B), each of the different memory units having its own repair architecture (Paragraph [0007]: “Generally, the memory array must be tested to determine if there are any defects in the memory array and then redundant rows and columns may be selected to replace rows and ; 
a memory repair circuit coupled to the memory, wherein the memory repair circuit comprises: a test circuit configured to: 
provide a local pass/fail determination for each of the different memory units within the memory); . . . 
a repair circuit configured to repair in-field self-repair of the memory (the BIST circuits 14A-14B may test the memories (e.g. the BIST circuits 14A-14B may implement the recording agent 50).; 
a test controller (the test controller 18) coupled to the test circuit and the repair circuit, wherein the test controller is configured to selectively enable and disable the repair circuit (Konuk discloses “the BIST circuits 14A-14B may test the memories (e.g. the BIST circuits 14A-14B may implement the recording agent 50)”. See Konuk ¶ 45. “The recording agent 50 identifies the defects in the memory array 30 of the memory under test on a row by row basis, and passes the row defect information to the analysis agent 52.” See id. at 37. “The analysis agent 52 analyzes the row defect information and attempts to find a repair solution for the memory under test.” See id. “Generally, a repair solution may be an indication of the rows and/or columns in the memory array 30 to be replaced with redundant rows and/or columns to alleviate the defects in the memory under test.” See id. “If no repair solution is found, then the memory under test is not repairable and the analysis agent 52 may indicate that there is no repair solution.” See id. The Examiner finds the test controller 18 of Konuk testing the memories 12A-12B via BIST circuits 14A-14B, respectively, using the recording agent 50 and analysis agent 52 to find a repair solution for the memory under test as disclosed in Konuk teaches the .
However, Konuk does not teach or suggest the claimed “memory repair circuit comprises: a test circuit configured to: . . . provide error-correcting code (ECC)-aware regionalization of a dataword; and provide ECC-aware error masking.”  A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 16 as allowable over the prior art.  
	Claims 17-20 are also allowable due to their dependency on an allowable base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112